OPINION OF THE COURT
On summary consideration, order affirmed, with costs. Petitioner’s service of a certified copy of the court order on which the claim for tax refund is premised within three years of the notice of entry of that order constitutes an application made within the three-year period mandated by subdivision 3 of section 726 of the Real Property Tax Law (Matter of 860 West Tower v Levy, 53 NY2d 450).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.